SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 16, 2012 POAGE BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35295 45-3204393 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1500 Carter Avenue, Ashland, Kentucky (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (606) 324-7196 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 16, 2012, the Board of Directors of Poage Bankshares, Inc. (the “Company”) declared a quarterly cash dividend of $0.04 per share of the Company’s common stock.The dividend will be paid on or about November 15, 2012, to stockholders of record as of the close of business on October 31, 2012. Item 9.01 Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. POAGE BANKSHARES, INC. DATE: October 17, 2012 By: /s/ Ralph E. Coffman, Jr. Ralph E. Coffman, Jr. President and Chief Executive Officer
